Title: To James Madison from Adams & Loughery, 9 March 1808
From: Adams & Loughery
To: Madison, James



Sir
Philadelphia 9th. March, 1808

We take the liberty to enclose you a copy of a letter, received from our friends Messrs. Ruys & Zimmerman at Amsterdam, respecting our Ship James Adams, Captain Bangs, which vessel left our capes the 8th. November last, bound for Amsterdam, with a cargo of colonial produce, all american property, accompanied with the proper and usual Certificates of neutrality, as well as those of importation all in Conformity to the known laws of France & England at that time, and Certified by the Dutch Consul, which was the only precaution we could make use of, and such as all vessels heretofore had been furnished with bound that way; our object in making you this communication, is that you may perceive how we are likely to be effected by the French decrees & British orders of Council, as never was there a Ship sailed with every matter more clear, than the James Adams did from this port; Should you consider this an improper liberty, we beg you to be assured, that our object is only for the good of our Country and as Citizens feels deeply interested in all its Concerns.  With great respect & consideration your very Obt. Hble Serts

Adams & Loughery

